Citation Nr: 0926142	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
including as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for hypertension, 
including as due to herbicide (Agent Orange) exposure and as 
secondary to the thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, denying the 
Veteran's claims for service connection for a thyroid 
disorder and hypertension. 

Regrettably, the Board is remanding the Veteran's claims to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration.


REMAND

According to a diagnosis in a July 2005 VA Agent Orange 
clinic note, the Veteran has a history of benign thyroid 
nodule, status post resection with residual hypothyroidism on 
replacement therapy.  Clinically he is euthyroid.  
The diagnosis also indicates he has hypertension, currently 
not well controlled on minimal therapy, but no apparent 
complications.  So there is no disputing he has these claimed 
disorders; thus, the determinative issue is whether these 
conditions are somehow attributable to his military service, 
as he is alleging they are.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts that he is entitled to 
presumptive service connection for both his thyroid disorder 
and hypertension because he served in Vietnam during the 
Vietnam era and, therefore, is presumed to have been exposed 
to Agent Orange.  See, e.g., his representative's May 2009 
statement.  And as the Veteran's service personnel records 
confirm he served in Vietnam from July 1967 to July 1968, his 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, as neither 
his thyroid disorder nor hypertension is a disease 
presumptively associated with exposure to Agent Orange, see 
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e), he must 
alternatively have proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  See, 
too, McCartt v. West, 12 Vet. App. 164, 167 (1999) 
(indicating the principles set forth in Combee, which instead 
concerned exposure to radiation, are equally applicable in 
cases involving claimed exposure to Agent Orange to establish 
direct causation).

As yet another basis for granting his claim, the Veteran 
asserts that his current thyroid disorder is directly related 
to a neck injury he sustained during service, and that his 
hypertension is a secondary residual of his thyroid disorder.  
See, e.g., his June 2006 statement.  But, as a layman, he 
does not have the necessary medical training and/or expertise 
to give a probative opinion on this alleged 
cause-and-effect relationship; instead, there must be 
competent medical evidence substantiating his claims.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 
127 (1998).

The Veteran's service treatment records (STRs) do not mention 
any neck injury or associated hypertension.  However, he 
asserts the neck injury occurred in combat in Vietnam, when 
he was hit by a hand grenade.  See, e.g., his August 2005 
statement.  And the Board sees he received the Purple Heart 
Medal for his service in Vietnam, among other medals and 
commendations.  So there is no disputing he engaged in 
combat, where the event in question is said to have occurred.  
Therefore, there is credible evidence he sustained a neck 
injury in service.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) lessening this evidentiary burden of proof for 
showing incurrence of relevant injury in service where the 
event in question occurred in combat - provided, as here, 
the type injury alleged is consistent with the circumstances, 
conditions, and hardships of the Veteran's service.

That said, there still needs to be competent medical nexus 
evidence linking the current thyroid disorder to that combat-
related neck injury in service, and to in turn link the 
hypertension to the thyroid disorder.  That is to say, his 
combat service, alone, does not obviate the need for him to 
also have this supporting medical nexus evidence.  Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188, 194-95 (1999).  

Concerning this, the Veteran asserts that a doctor told him 
that his thyroid condition may be attributable to the neck 
injury in service.  See his August 2005 statement.  The 
claims file, however, does not contain any corroboration of 
this purported statement.  And the Court has held that the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  So 
as the record does not otherwise contain any opinion 
regarding this purported etiological relationship between the 
Veteran's thyroid disorder and neck injury during his 
military service, an opinion is needed to fairly decide this 
claim.  See  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

And as for the Veteran's additional assertion that his 
hypertension is secondary to his thyroid disorder (that is, 
either caused or chronically aggravated by it), it must first 
be determined whether his thyroid disorder is attributable to 
his military service because only then will it be necessary 
to determine whether his hypertension is also related to his 
military service by way of the thyroid disorder.  That is to 
say, if instead it is determined the thyroid disorder is 
unrelated to his military service, i.e., not service 
connected, then it necessarily follows by logical deduction 
that the hypertension cannot be service connected on this 
secondary basis because there would be no underlying service-
connected disability by which to link the hypertension to his 
service.  38 C.F.R. § 3.310(a) & (b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  



Stated somewhat differently, in order to establish 
entitlement to service connection on this secondary basis, 
there must be:  (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 
Vet. App. 148, 158 (1998).

So to avoid piecemeal adjudication of claims with common 
parameters, adjudication of the claim for secondary service 
connection for the hypertension must be temporarily deferred 
pending resolution of the underlying claim for 
service connection for the thyroid disorder because these 
claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).

In the event it is determined the Veteran's thyroid disorder 
is related to his military service, i.e., service connected 
(either because it is the result of his presumed exposure to 
Agent Orange in Vietnam or, alternatively, a residual of his 
neck injury in service), a medical opinion will also be 
needed to determine whether the thyroid disorder has either 
caused or chronically (meaning permanently) aggravated the 
hypertension to warrant secondary service connection.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Have a VA C&P examiner review the 
claims file for the Veteran's pertinent 
medical and other history, including a 
complete copy of this remand, and submit 
a medical opinion indicating whether it 
is at least as likely as not (50 percent 
or more probable) that the Veteran's 
thyroid disorder is related to his 
military service - either the result of 
his presumed exposure to Agent Orange in 
Vietnam or, alternatively, a residual of 
the neck injury he says that he sustained 
in combat in Vietnam.

Inform the designated C&P examiner that 
the term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

2.  Should the examiner determine the 
Veteran's thyroid disorder is at least as 
likely as not related to his military 
service (for either or both of the 
reasons claimed), then an additional 
medical opinion is also needed indicating 
whether it also is at least as likely 
as not that his hypertension was either 
caused or made chronically worse (i.e., 
aggravated) by his thyroid disorder so as 
to possibly warrant secondary service 
connection for the hypertension.

2.  Then readjudicate the claims for 
service condition for a thyroid disorder 
and hypertension in light of the 
additional evidence.  If these claims are 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




